Citation Nr: 0718456	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his step-father


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective September 26, 2002.  In 
August 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In June 2006, the veteran and the veteran's step-father 
testified during a hearing before the undersigned Veterans 
Law Judge (VLJ) at the RO; a transcript of that hearing is 
associated with the claims file.  During the hearing, the 
veteran submitted additional evidence consisting of lay and 
medical statements from third-party individuals and 
outpatient VA treatment records dated March 17, 2005 and June 
7, 2006 (signed by his VA treating psychiatrists).  This 
evidence was accompanied by a signed waiver of RO 
jurisdiction.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board also notes that, in 
March 2003, the veteran raised the matters of entitlement to 
service connection for major depressive disorder and for pain 
disorder, each as secondary to PTSD.  As the RO has not 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

VA medical records reflect five VA psychiatric 
hospitalizations since April 2002, with the most recent 
inpatient stay dated from February 2, 2004 to April 27, 2004, 
with Global Assessment of Functioning (GAF) scores ranging 
from a low of 25 on admission to a high of 75 at discharge.  
VA outpatient medical records show ongoing psychiatric 
treatment, including the veteran's participation in a 
comprehensive day treatment program at the Northport VA 
Medical Center (VAMC).  Beginning in June 2001, GAF scores 
ranged from a low of 30 to a high of 60.  In a statement 
dated January 9, 2006, the Executive Director of the 
Clubhouse of Suffolk indicated that the veteran had received 
psychiatric rehabilitation and support services since 
September 2004, which included his employment as a part-time 
(18.75 hours per week) peer specialist from June 27, 2005 
until September 2, 2005.  Although the veteran made a 
positive start in that position, he soon began to struggle 
with the demands of the position, resulting in extensive job 
counseling followed by termination and referral back into 
their rehabilitation and support programs for more extensive 
readiness development.  

In another statement submitted by the veteran during his 
Board hearing, R. L., N.P.P. with Skills Unlimited Inc. noted 
that, even with medication monitoring every two weeks, the 
veteran's level of productivity remains low; that he 
continues to experience weekly panic attacks with recurrent 
and intrusive recollections of traumatic events from the 
Persian Gulf War and wakes up with cold sweats due to 
nightmares where he is reliving these experiences; that he 
suffers from severe occupational and social impairments and 
is unable to understand simple or complex commands and 
forgets to complete tasks; and that he was recently 
terminated as a peer counselor at the Clubhouse because he 
started to decompensate and his medication had to be 
increased during this work period.  She added that the 
veteran can superficially present intact but with further 
examination his level of impairment is severe.  Her 
statements were echoed by the veteran and his step-father 
during their testimony during e Board hearing.  

The above-noted medical findings, statements, and testimony 
suggest that the veteran's service-connected PTSD may have 
increased in severity since the November 2005 VA examination.  
Hence, another examination is warranted to obtain more 
contemporaneous psychiatric findings.  The Board also points 
out that, in addition to PTSD, the record reflects diagnoses 
of various other psychiatric disorders, to include 
schizophrenia, schizoaffective disorder, panic disorder, and 
major depressive disorder.  Moreover, the examiner who 
performed both the June 2003 and November 2005 VA 
examinations noted the impairment in the veteran's ability to 
work was due primarily to his schizoaffective disorder.  
However, as there is no medical opinion of record as to 
whether it is medically possible to distinguish the effects 
and impact of his PTSD from those attributable to 
schizophrenia, schizoaffective disorder, major depressive 
disorder (and/or any other diagnosed mood disorder), a 
medical opinion in this regard is needed.  The Board 
emphasizes that if it is not possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102.  

The Board also notes that, in two separate VA Forms 21-2680 
dated January 15, 2002 and February 12, 2002, one of the 
veteran's treating psychiatrists has indicated that the 
veteran is permanently disabled and in need of long-term care 
and treatment for schizophrenia or schizoaffective disorder.  
While his other VA treating psychiatrist in an outpatient 
treatment record dated March 17, 2005, opined that the 
veteran has chronically disabling PTSD characterized by re-
experiencing, avoidance and hyperarousal manifestations of 
the disorder; noting that the veteran's distrust, auditory 
hallucinations, flat affect and hypervigilance can be 
mistaken for symptoms of schizophrenia ONLY by untrained or 
un-informed professionals or merely to deny him benefits.  
This psychiatrist added that the veteran's schizophrenic 
symptoms were also aggravated by the emotional stress of the 
Persian Gulf War.  The same VA psychologist examined the 
veteran in June 2003 and November 2005.  

In the June 2003 VA PTSD examination report, this examiner 
stated that it was not possible to quantify separately the 
effects of the veteran's schizoaffective disorder and his 
PTSD on functioning, although the veteran's psychotic and 
depressive symptoms appear to be predominantly responsible 
for his disorganization, inability to work at his 
occupational level, and his social withdrawal.  In that 
report, the examiner appeared to attribute recent suicidal 
ideation, occasional neglect of hygiene, indifference to most 
activities, infrequent auditory hallucinations, racing 
thoughts, impaired concentration and ideas of reference to 
schizoaffective disorder and distress over reminders of 
combat, occasional re-experiencing symptoms, mildly 
exaggerated startle reaction, and discomfort in groups to 
PTSD.  

In the November 2005 VA PTSD examination report, the same 
examiner concluded that, although the veteran reports some 
symptoms of PTSD, most of the veteran's social and 
occupational impairment is, at least as likely as not, due to 
symptoms associated with schizoaffective disorder, adding 
that the veteran's most prominent PTSD symptoms 
(hypervigilance, emotional distancing, distressing memories 
of his military service) do contribute at least as likely as 
not (but to an unquantifiable degree) to the veteran's 
current difficulties socializing and maintaining employment.  
Earlier in the same report, the examiner had attributed 
auditory hallucinations, low self-esteem, paranoid ideation, 
impaired concentration, and blunted affect to schizoaffective 
disorder.
 
Thus, the record contains conflicting medical evidence from 
the VA examiner and the veteran's VA treating psychiatrists 
as to how the veteran's service-connected PTSD and other 
psychiatric conditions impair his ability to work and relate 
to others.  The Board thus finds that a medical opinion by a 
panel of at least two psychiatrists, based upon examination 
of the veteran and consideration of his documented medical 
history and assertions, is needed to resolve the claim on 
appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a panel of at least two psychiatrists at 
an appropriate VA medical facility.    The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating (as consideration of 
the original claim will be based on evidence of record).  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records VA medical records.  The 
claims file currently includes inpatient treatment records 
from the Northport VA Medical Center (VAMC)  dated from 
August 8, 1996 to October 15, 1996, and inpatient and 
outpatient treatment records dated from January 29, 2001 to 
May 9, 2005 and dated June 7, 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records, both inpatient and outpatient, 
from the Northport VAMC following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2006) as regards requests for 
records from Federal facilities.  

The RO should also undertake appropriate action to obtain the 
veteran's service medical records (SMRs), none of which are 
associated with the record.  A January 1997 response reflects 
that the veteran's service medical and dental records were 
unavailable.  On remand, the RO should contact the National 
Personnel Records Center (NPRC) to attempt to obtain copies 
of the veteran's SMRs. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly as regards disability ratings and 
effective dates-as appropriate.  

During the June 2006 Board hearing, the veteran testified 
that he is still receiving treatment from the Clubhouse of 
Suffolk.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain these identified private 
medical records.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication 
of the claim-to include, for the sake of efficiency, that 
submitted during the June 2006 Board hearing (notwithstanding 
the waiver of RO jurisdiction of such evidence).  The RO 
should also document its continued consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to Fenderson decision, cited to above, is warranted

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should contact the NPRC to 
obtain copies of the veteran's service 
medical records.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should obtain from the Northport 
VAMC all outstanding pertinent records of 
psychiatric evaluation and/or treatment, 
inpatient and outpatient, from May 9, 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should request that the veteran 
provide specific authorization to enable 
it to obtain all outstanding pertinent 
records from the Clubhouse of Suffolk.

The RO should invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its notice meets 
the requirements of  Dingess/Hartman 
(cited to above)-particularly as regards 
disability ratings and effective dates-as 
appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a panel of at least two 
psychiatrists, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished (with 
all findings made available to the panel 
prior to completion of the report), and 
all clinical findings should be reported 
in detail.  

Regarding the latter, the panel should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The panel also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  The panel 
should specifically comment upon the 
impact of this condition on his 
employability.

The panel should also offer an opinion as 
to whether it is possible to distinguish 
the symptoms and effects of the veteran's 
service-connected PTSD, from those 
attributable to any nonservice-connected 
psychiatric disability (to include 
schizoaffective disorder, schizophrenia, 
major depressive disorder and/or any 
other diagnosed mood disorder).  If it is 
not medically possible to do so, the 
panel should clearly so state, indicating 
that the above-noted findings are 
indicative of the veteran's overall 
psychiatric impairment.

The Board emphasizes that a primary 
purpose of obtaining this medical opinion 
is to resolve conflicting medical evidence 
of record.  Hence, the psychiatrists must 
make every effort to , provide responses 
to the questions posed on remand in a 
single, collaborative report that includes 
the complete rationale for all conclusions 
reached.  The report should be printed 
(typewritten).

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 30 percent for PTSD, 
in light of all pertinent evidence (to 
include that submitted during the June 
2006 Board hearing and legal authority).  
The RO should document its continued 
consideration of whether "staged rating," 
pursuant to Fenderson decision, cited to 
above, is warranted.   

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



